Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing As filed with the Securities and Exchange Commission on December 27, 2006 1933 Act File No. 2-27962 1940 Act File No. 811-1545 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 ¨ POST-EFFECTIVE AMENDMENT NO. 83 x REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 ¨ AMENDMENT NO. 70 x EATON VANCE SPECIAL INVESTMENT TRUST (Exact Name of Registrant as Specified in Charter) The Eaton Vance Building, 255 State Street, Boston, Massachusetts 02109 (Address of Principal Executive Offices) (617) 482-8260 (Registrants Telephone Number) ALAN R. DYNNER The Eaton Vance Building, 255 State Street, Boston, Massachusetts 02109 (Name and Address of Agent for Service) If appropriate, check the following box: It is proposed that this filing will become effective pursuant to Rule 485 (check appropriate box): ¨ immediately upon filing pursuant to paragraph (b) ¨ on (date) pursuant to paragraph (a)(1) x on December 29, 2006 pursuant to paragraph (b) ¨ 75 days after filing pursuant to paragraph (a)(2) ¨ 60 days after filing pursuant to paragraph (a)(1) ¨ on (date) pursuant to paragraph (a)(2) If appropriate, check the following box: ¨ This post effective amendment designates a new effective date for a previously filed post-effective amendment. ^ Eaton Vance Capital & Income Strategies Fund A diversified fund seeking total return Eaton Vance Equity Asset Allocation Fund A diversified fund seeking total return Prospectus Dated December 29, 2006 The Securities and Exchange Commission has not approved or disapproved these securities or determined whether this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. This prospectus contains important information about the Funds and the services available to shareholders. Please save it for reference. Table of Contents Fund Summaries 3 Performance Information 4 Fund Fees and Expenses 5 Investment Objectives & Principal Policies and Risks 6 Management and Organization 11 Valuing Shares ^ 14 Purchasing Shares 14 Sales Charges 17 Redeeming Shares ^ 19 Shareholder Account Features ^ 20 Tax Information ^ 21 2 Fund Summaries Each Funds investment objective and principal strategies and risks are summarized below. Information about the performance, fees and expenses of each Fund is presented on the pages that follow. Eaton Vance Capital & Income Strategies Fund ^ The Funds investment objective is to seek total return. The Fund is structured as a fund-of-funds and, accordingly, currently pursues its objective primarily by investing its assets in three ^ diversified portfolios managed by Eaton Vance Management or its affiliates: Boston Income Portfolio, Large-Cap Value Portfolio, and Utilities Portfolio (each, a " Portfolio " or, collectively the "Eaton Vance Capital & Income Portfolios") . Boston Income Portfolio normally invests primarily in high yield, high risk corporate bonds rated below invest- ment grade (commonly referred to as junk bonds) of domestic and foreign issuers. Large-Cap Value Portfolio normally invests primarily in dividend-paying value stocks of large-cap companies. Value stocks are common stocks that, in the opinion of the investment adviser, are inexpensive or undervalued relative to the overall stock market. Utilities Portfolio normally invests ^ primarily in dividend-paying common stocks and dividend-paying or interest- bearing securities that are convertible into common stock of utilities companies, including (among others) pro- ducers and distributors of gas power and electric energy, and communications service providers. Each Portfolio may engage in active management techniques (such as derivatives, foreign currency transactions, securities lending and short sales) to protect against price or foreign currency fluctuations, to enhance return or as a substitute for the purchase and sale of securities. Each Portfolio may invest up to 25% (35% in the case of Utilities Portfolio) in foreign securities. The Fund expects to allocate its assets approximately equally among the Portfolios. The Funds ^ portfolio managers will monitor the Funds allocations to the underlying Portfolios and will generally rebalance whenever actual allocations exceed plus or minus 3% of the Funds pre-determined fixed allocation percentages. In addition , consistent with the Funds investment objective and policies , the Fund may invest directly in securities to gain exposure to sectors of the market that the portfolio managers believe may not be represented by the Portfolios. Eaton Vance Equity Asset Allocation Fund The Funds investment objective is to seek total return. The Fund is structured as a fund-of-funds and, accordingly, currently pursues its objective primarily by investing its assets in a combination of ^ diversified equity portfolios managed by Eaton Vance Management or its affiliates: Growth Portfolio, International Equity Portfolio, Large-Cap Growth Portfolio, Large-Cap Value Portfolio, Small-Cap Growth Portfolio and SMID-Cap Portfolio (each, a  Portfolio  or, collectively, the "Eaton Vance Equity Portfolios") . Growth Portfolio normally invests principally in common stocks of U.S. growth companies. International Equity Portfolio normally invests principally in a diversified portfolio of foreign equity securities. Large-Cap Growth Portfolio normally invests primarily in a broadly diversified selection of equity securities, seek- ing companies with above-average growth and financial strength. Large-Cap Value Portfolio normally invests primarily in dividend-paying value stocks of large-cap companies. Value stocks are common stocks that, in the opinion of the investment adviser, are inexpensive or undervalued relative to the overall stock market. Small-Cap Growth Portfolio normally invests primarily in common stocks of small-cap companies that, in the opinion of the investment adviser, are expected to achieve earnings growth over the long-term that exceeds the average of all publicly traded companies in the United States. SMID-Cap Portfolio normally invests primarily in common stocks of companies having market capitalizations within the range of companies comprising the Russell 2500 ^ Index . Each Portfolio may engage in active management techniques (such as derivatives, foreign currency transactions, securities lending and short sales) to protect against price or foreign currency fluctuations, to enhance return or as a substitute for 3 the purchase and sale of securities. International Equity Portfolio investst primarily in, and each of the other Portfolios (except SMID-Cap Portfolio) may invest up to 25% of ^ its assets ^ in foreign securities. In allocating the Funds assets among the Eaton Vance Equity Portfolios, the portfolio manager seeks to maintain broad diversification and to emphasize market sectors that Eaton Vance believes offer relatively attractive risk-adjusted return prospects, based on its assessment of current and future market trends and conditions. Eaton Vance has broad discretion to allocate and reallocate the Funds assets among the Eaton Vance Equity Portfolios consistent with the Funds investment objective and policies. In addition, consistent with the Funds investment objective, the Fund may invest directly in securities to gain exposure to sectors of the market that the portfolio ^ manager believes may not be represented by the Portfolios. Principal Risk Factors The value of Fund shares is sensitive to stock market volatility. If there is a general decline in the value of U.S. stocks, the value of a Funds shares will also likely decline. Changes in stock market values can be sudden and unpredictable. Also, although stock values can rebound, there is no assurance that values will return to previous levels. Because each Fund and each Portfolio (other than SMID-Cap Portfolio) may invest a portion of its assets in foreign securities, the value of Fund shares may be affected by changes in currency exchange rates and developments abroad. The use of derivative transactions is subject to certain limitations and may expose a Fund to increased risk of principal loss due to imperfect correlation, failure of the counterparty or unexpected price or market movements. ^ The Funds shares may be sensitive to increases in prevailing interest rates and the creditworthiness of ^ issuers because the Portfolios invest in fixed income securities, including below investment grade fixed income securities . Fixed-income securities rated below investment grade (so-called junk bonds) may have speculative characteristics. Also, changes in economic conditions or other circumstances are more likely to reduce the capacity of issuers of lower rated securities to make principal and interest payments. Such companies are more likely to default on their payments of interest and principal owed than issuers of investment grade bonds, and such defaults may reduce the Funds net asset value and income distributions. An economic downturn generally leads to a higher non-payment rate, and a non-investment grade bond may lose significant value before a default occurs. Lower rated securities also may be subject to greater price volatility than higher rated obligations. ^ No Fund is a complete investment program and you may lose money by investing. An investment in a Fund is not a deposit in a bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Shareholders may realize substantial losses and should invest for the long term. Performance Information. As of the date of this prospectus, the Funds had not begun operations so there is no performance history. 4 Fund Fees and Expenses. These tables describe the fees and expenses that you may pay if you buy and hold shares. Shareholder Fees for Capital & Income Strategies Fund and Equity Asset Allocation Fund (fees paid directly from your investment) Class A Class C Class I Maximum Sales Charge (Load) (as a percentage of offering price) 5.75% None None Maximum Deferred Sales Charge (Load) (as a percentage of the lower of net asset value at time of purchase or time of redemption) None 1.00% None Maximum Sales Charge (Load) Imposed on Reinvested Distributions None None None Exchange Fee None None None . Annual Operating Expenses for Capital & Income Strategies Fund (expenses that are deducted from Fund and Portfolio assets) Class A Class C Class I Management Fees* 0.
